Exhibit Summary Description of the Compensation of Non-Employee Directors of TETRA Technologies, Inc. On February 26, 2009, the Board of Directors, as part of the Company’s current efforts to reduce costs and expenses, approved a 20% reduction of the monthly cash retainers and meeting fees paid to directors who are not officers or employees of TETRA Technologies, Inc. (Non-Employee Directors), to be effective as of March 1, 2009. Directors who are also officers or employees of TETRA Technologies, Inc. (the Company) do not receive any compensation for duties performed as Directors. Director Fees. Prior to March 1, 2009, each Non-Employee Director other than Ralph S. Cunningham, the Company’s Chairman of the Board, received the following cash compensation: · Monthly cash retainers of $2,500. · Meeting fees of $1,500 for each Board meeting attended. In addition, members of the Audit Committee, Management and Compensation Committee, Nominating and Corporate Governance Committee and Reserves Committee receive meeting fees of $1,500 for each committee meeting attended. All meeting fees are payable on the date of the meeting. Prior to March 1, 2009, Mr. Cunningham received a monthly cash retainer of $8,333 for serving as the Company’s Chairman of the Board. An additional annual cash retainer of $7,500 was paid to the chairmen of the Management and Compensation Committee, the Nominating and Corporate Governance Committee and the Reserves Committee. An additional annual cash retainer of $14,000 was paid to the chairman of the Audit Committee. All additional cash amounts were payable in quarterly installments. Following the March 1, 2009 reduction in retainers and fees, each Non-Employee Director other than Ralph S. Cunningham will receive the following cash compensation: · Monthly cash retainers of $2,000. · Meeting fees of $1,200 for each Board meeting attended. In addition, members of the Audit Committee, Management and Compensation Committee, Nominating and Corporate Governance Committee and Reserves Committee will receive meeting fees of $1,200 for each committee meeting attended. All meeting fees are payable on the date of the meeting. After March 1, 2009, Mr. Cunningham will receive a monthly cash retainer of $6,667. Mr.
